Citation Nr: 1628488	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-15 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tonsillitis.

2.  Entitlement to service connection for infectious hepatitis, to include hepatitis C.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for gastrointestinal reflux disease (GERD) claimed as intestinal condition.

5.  Entitlement to service connection for chronic otitis. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, to include tinea cruris, recurrent, by history and dermatitis claimed as dermatological condition. 

8.  Entitlement to service connection for a skin disability, to include tinea cruris, recurrent, by history and dermatitis claimed as dermatological condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from August 2003 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, the Commonwealth of Puerto Rico.  

In August 2003, the RO denied the Veteran's claim of entitlement to service connection for GERD, the Veteran filed a statement in support of claim dated in December 2003 which, liberally construed, appears to be a notice of disagreement (NOD) with the denial of service connection for GERD.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Thus, the claim for service connection for GERD will be addressed on a de novo basis.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final).  

In May 2011, RO denied the Veteran's claims, including again denying the Veteran's claim for GERD on the basis that new and material evidence had not been received.  The Veteran filed a notice of disagreement dated in June 2011 and the RO issued a statement of the case in April 2014.  The Veteran filed a substantive appeal in May 2014.

In an April 2014 rating decision, the RO increased the evaluation of service-connected tonsillitis to 10 percent disabling, effective the May 13, 2009 date of claim.

Here, the Board notes that, in an October 2001 Board decision and a subsequent August 2003 rating decision, VA denied entitlement to service connection for a skin condition.  The Veteran did not appeal either decision and no new and material evidence was received within one year of the August 2003 rating decision.  As such, the claim became final.

The Veteran's claim for sinusitis was originally denied in a June 1997 rating decision.  The Veteran filed a notice of disagreement in June 1998 and the Board in October 2001 remanded the claim for issuance of a statement of the case.  A statement of the case was issued in December 2002, but no substantive appeal was subsequently received.  The claim was then again denied in an August 2003 rating decision.  The Veteran did not appeal the August 2003 rating decision and no new and material evidence was received within one year of the decision.  As such, the claim became final.

Before reaching the merits of the Veteran's claims for sinusitis and a skin condition, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have therefore been styled as set forth above.  

The issues of entitlement to service connection for infectious hepatitis, a stomach condition, GERD, otitis, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a skin condition was denied in an unappealed August 2003 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for skin disability.  

3.  In an unappealed rating decision dated in August 2003, the RO denied the Veteran's claim of entitlement to service connection for sinusitis; the decision was not appealed and no new and material evidence was received within one year of its issuance.

4.  The evidence received since the August 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for sinusitis. 

5.  The Veteran tonsillitis is not productive of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.
.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied service connection for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the August 2003 rating decision is new and material and the claim for service connection for a skin disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).

3.  The August 2003 RO decision, that denied entitlement to service connection for sinusitis, is a final decision.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for sinusitis has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for an evaluation in excess of 10 percent for tonsillitis have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.321, 3.102, 4.1.4.2, 4.97, Diagnostic Code 6516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in November 2002, May 2009, and December 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Id.

Here, the Veteran was sent a notice letter, dated in May 2009, that letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Significantly, the notice letter complied with Kent in that it told the Veteran when and why his prior claims of service connection for a skin condition and sinusitis was denied, and defined new and material evidence.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in connection with his tonsillitis claim in June 2009 that is sufficient to decide the claim for the reasons indicated in the discussion below.



II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

A.  Skin Disability

Here, the Board notes that, in an October 2001 Board decision and a subsequent August 2003 rating decision, VA denied entitlement to service connection for a skin condition.  The Veteran did not appeal the August 2003 rating decision and no new and material evidence was received within one year of the August 2003 rating decision.  As such, the claim became final.

The evidence received since the August 2003 rating decision consists of VA treatment records that indicate treatment for psoriasis and lichen simplex.  In addition, a May 2008 report of the Veteran private dermatologist noted that the Veteran has a history of a neuropsychiatric condition and psoriasis.  The physician diagnosed lichen simple and mild psoriasis and indicated that lichen simplex was likely secondary to anxiety and depression.  In this regard, the Veteran has been service-connected for schizophrenia, residual type.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the August 2003 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claim and indications that such condition may be related to a psychiatric disorder.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in August 2003, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 



B.  Sinusitis. 

The Veteran's claim for sinusitis was originally denied in a June 1997 rating decision.  The Veteran filed a notice of disagreement in June 1998 and the Board in October 2001 remanded the claim for issuance of a statement of the case.  A statement of the case was issued in December 2002, but no substantive appeal was subsequently received.  The claim was then again denied in an August 2003 rating decision.  The Veteran did not appeal the August 2003 rating decision and no new and material evidence was received within one year of the decision.  As such, the claim became final.

The medical evidence at the time of the August 2003 decision includes outpatient treatment records and statements by the Veteran had his representative.  The evidence, however, does not indicate diagnoses of or ongoing treatment for sinusitis.  The Veteran's representative in a May 2016 statement, indicated that there were no particular arguments to present on this claim and did not point to evidence dated since August 2003 that would be sufficient to reopen the claim.   

The evidence associated with the claims file since the August 2003 RO decision is new evidence, in that it was not previously physically of record at the time of the August 2003 decision.  However, the evidence is not "material evidence" since it does not indicate treatment for sinusitis, nor does it link this disability to the Veteran's active military service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  See Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence documenting a continued diagnosis or treatment is not new and material); Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other matters such as nexus, does not constitute new and material evidence).

In sum, the Board finds that the evidence added to the record since August 2003 does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for sinusitis.  As such, the Veteran's claim is not reopened and the appeal is denied.

III.  Increased rating for tonsillitis.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran is seeking an increased compensable evaluation for his service-connected tonsillitis.  The RO has evaluated the Veteran's disability by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6516, pertaining to laryngitis.  Under this Diagnostic Code, a 10 percent evaluation contemplates hoarseness, with inflammation of cords or mucous membrane.  A maximum 30 percent evaluation is assigned for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id.

The Board finds that the preponderance of the evidence is against an assignment of an evaluation in excess of 10 percent for the service-connected tonsillitis.  VA treatment and examination reports do not disclose that the Veteran had experienced hoarseness with inflammation of cords or mucous membrane--criteria necessary for a 10 percent disability rating under the above-cited Diagnostic Code.   On VA examination in June 2009, the Veteran had no interference with breathing through the nose, no purulent discharge, no speech impairment (ability to communicate by speech ability to speak above a whisper, etc.), no symptoms of sinusitis.  The Veteran did report complaints of recurrent sore throat and occasional swallowing difficulty.  There was also no obstruction (partial or complete) of one or both nostrils, no septal deviation, and no tissue loss scarring or deformity of the nose.  The Veteran was noted to have atrophic tonsils, normal for his age.  He was diagnosed with unremarkable throat.  

Based on the foreging, the Board finds that an evaluation in excess of 10 percent for tonsillitis is not warranted.  The evidence in this case does not indicate hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Given the lack of additional symptomatology noted above, there is no other potentially applicable diagnostic code under which the Veteran could receive a higher rating.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6515 and 6518-6524.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization. If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Therefore, referral for consideration of an extraschedular rating for tonsillitis is not warranted.  38 C.F.R. § 3.321(b)(1).

The discussion above reflects that the Veteran's has had symptoms of tonsillitis such as sore throat and swallowing difficulty that are not contemplated by the criteria in DC 6516.  However, there is no argument or evidence that the tonsillitis has caused marked interference with employment or frequent hospitalization.  In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further. 

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for tonsillitis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 4.3.





ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a skin condition is reopened, and to this extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for sinusitis has not been received, and the appeal is denied.

An evaluation in excess of 10 percent for tonsillitis is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for Hepatitis C, the Veteran reports that during service he handled blood-stained materials while working with the mobile laundry.  He indicated that he would have to bury human parts found in the bloodied uniforms, to include hands, feet and loose skin.  He has a diagnosis of Hepatitis C from an October 1999 VA examination, but no etiology opinion was given.  VA treatment records also indicate ongoing diagnoses and treatment for this condition

With respect to the Veteran skin claim, service medical records show the veteran was seen in February 1968 with generalized macular eruption.  The diagnosis was measles.  Separation examination in January 1970 was silent as to a dermatological condition.  VA treatment records show that the Veteran was seen in June 1970 with fungus on the groin and skin.  The diagnosis was tinea versicolor and cruris.  On VA examination in April 1970, the Veteran was diagnosed with mild tinea cruris and mild tinea versicolor.  An October 1999 examination report also diagnosed tinea cruris intertrigo, and noted dermatitis, but no etiology opinion was offered.  VA treatment records dated in April 2003 continue a diagnosis of tinea cruris and a January 2002 treatment note indicates a diagnosis of dermatitis with outpatient treatment.  VA treatment records also note treatment for psoriasis and lichen simplex.  Finally, in a May 2008 report of the Veteran private dermatologist, it was noted that the Veteran had a history of a neuropsychiatric condition and psoriasis.  The physician also diagnosed lichen simplex and indicated that this condition was likely secondary to anxiety and depression.  In this regard, the Veteran has been service-connected for schizophrenia, residual type.

With respect to the Veteran's otitis claim, the Veteran was afforded a VA examination dated in November 1999.  The examiner noted that the Veteran had otitis.  He was diagnosed with nasal septal deviation and chronic otitis secondary to Q-tips.  The examiner, however, did not offer an opinion regarding the etiology of the condition.
 
Finally, the Veteran alleges that his stomach and gastrointestinal reflux disease began in service as a result of his duties.  He has a diagnosis of GERD, but VA treatment records in June 2007 indicate that this was of unknown etiology.  

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in connection with his claims.  The examiner should confirm diagnoses related to the claimed conditions and clearly set out the etiology of the conditions, to include whether such disorders are related to the Veteran's military service.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, updated outpatient and VA treatment records should be obtained. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran's claimed disabilities are related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a stomach or gastrointestinal disability, to include GERD?  Does the Veteran have Hepatitis C, and a skin condition or conditions, or otitis?   If so, state the diagnosis or diagnoses. 

(b)  As to any diagnosed disorder, did such disorder have its onset during active duty, within one year of active duty, or is such disorder related to military service, to include exposure to Agent Orange?  

(c) Is any diagnosed disorder either (i) caused or (b) aggravated by service connected schizophrenia or tonsillitis?  The examiner is also asked to specifically comment on the May 2008 dermatologist statement that lichen simplex is likely secondary to anxiety and depression.  The examiner should also comment on the Veteran's statements that he incurred a gastrointestinal in service and was at risk of contracting Hepatitis C from handling bloodied uniforms and possible human body part as part of his service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


